 



         

Exhibit 10.40
GUARANTY
     This GUARANTY is made as of October 27, 2006 by NOBLE CORPORATION, a Cayman
Islands exempted company limited by shares (the “Company”), for the benefit of
David W. Williams (the “Executive”);
WITNESSETH:
     WHEREAS, Noble Drilling Services Inc., a Delaware corporation and an
indirect, wholly owned subsidiary of the Company (“Noble-Subsidiary”), has
entered into an Employment Agreement with the Executive dated as of the date
hereof (the “Employment Agreement”); and
     WHEREAS, the Company desires to guarantee the performance by
Noble-Subsidiary of its obligations under the Employment Agreement, and the
Board of Directors of the Company has determined that it is reasonable and
prudent for the Company to deliver this Guaranty and necessary to promote and
ensure the best interests of the Company and its Members;
     NOW, THEREFORE, in consideration of the premises, the Company hereby
irrevocably and unconditionally guarantees, as primary obligor, the due and
punctual performance by Noble-Subsidiary of its agreements and obligations, all
and singular, under the Employment Agreement. This Guaranty shall survive any
liquidation of Noble-Subsidiary or any of its subsidiaries. This Guaranty shall
be governed by and construed in accordance with the laws of the State of Texas.
     The obligations of the Company hereunder shall be absolute and
unconditional and shall remain in full force and effect until the termination of
the Employment Agreement or the complete performance by Noble-Subsidiary of its
obligations thereunder, irrespective of the validity, regularity or
enforceability of the Employment Agreement, any change or amendment thereto, the
absence of any action to enforce the same, any waiver or consent by the
Executive or Noble-Subsidiary with respect to any provision of the Employment
Agreement, the recovery of any judgment against Noble-Subsidiary or any action
to enforce the same, or any other circumstances that may otherwise constitute a
legal or equitable discharge or defense of the Company. The Company waives any
right of set-off or counterclaim it may have against the Executive arising from
any other obligations the Executive may have to Noble-Subsidiary or the Company.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer as of the date first above set forth.

            NOBLE CORPORATION
      By:   /s/ Julie J. Robertson       Name:   Julie J. Robertson     
Title:   Executive Vice President   

 